                    1 ALICE K. HERBOLSHEIMER, ESQ.
                      Nevada Bar No. 6389
                    2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      5555 Kietzke Lane, Suite 200
                    3 Reno, Nevada 89511
                      775.827.6440
                    4 FAX: 775.827.9256
                      Email: Alice.Herbolsheimer@lewisbrisbois.com
                    5
                      Attorneys for National General Assurance
                    6 Company

                    7

                    8                                UNITED STATES DISTRICT COURT

                    9                                      DISTRICT OF NEVADA

                   10
                      NATIONAL GENERAL ASSURANCE                         CASE NO. 2:19-cv-01713
                   11 COMPANY,

                   12            Plaintiff,                              STIPULATION AND ORDER TO
                                                                         EXTEND TIME TO FILE OPPOSITION
                   13 vs.                                                AND REPLY TO MOTIONS FOR
                                                                         SUMMARY JUDGMENT
                   14 DWAINE ROCKWOOD TURNER, an                         (First Request)
                      individual; DOES I-V,
                   15
                            Defendants.
                   16

                   17            Intervenor, Helal Sekder (“Sekder”), filed a Motion for Summary Judgment Regarding

                   18 Coverage on 1/10/20. Plaintiff, National General Assurance Company (“NGAC”) filed an

                   19 Opposition to Sekder’s MSJ on 1/30/20. Additionally, NGAC filed a Counter-Motion for

                   20 Summary Judgment Regarding Coverage on 1/31/20.

                   21            Currently, Sekder’s Reply in Support of his Motion for Summary Judgment is due on

                   22 February 13, 2020. Sekder’s Opposition to NGAC’s Counter-Motion for Summary Judgment is

                   23 due on February 21, 2020.

                   24            IT IS HEREBY STIPULATED between the parties to the above-entitled action, by and

                   25 through their undersigned counsel of record, that the time for Sekder to file the above-referenced
                   26 reply and opposition may be extended for 30 days, to March 13, 2020 and March 23, 2020,

                   27 respectively.

                   28            This is the first request for an extension of time to respond to the above-referenced
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4833-0108-0756.1
ATTORNEYS AT LAW
                    1 motions. The parties respectfully submit that good cause exists for the extension because: (1)

                    2 Sekder recently made a settlement demand to NGAC and its insured, Dwaine Rockwood Turner,

                    3 which NGAC would like sufficient time to review and consider; and (2) NGAC is in the process

                    4 of substituting new counsel into the case, Lewis Brisbois Bisgaard & Smith, LLP, in place of its

                    5 current counsel, Winner & Sherrod. NGAC’s new counsel will need time to evaluate the case and

                    6 advise NGAC regarding Sekder’s settlement demand. The settlement demand, if accepted, would

                    7 resolve and render moot the pending Motions for Summary Judgment. The requested extension is

                    8 being sought to avoid the time and expense that will be incurred to finish briefing the pending

                    9 motions while the parties explore settlement potential.
                                   th
                   10 DATED this 12 day of February, 2020.                 DATED this 12th day of February, 2020.

                   11       /s/ Jesse M. Sbaih                                    /s/ Alice K. Herbolsheimer
                      By:_________________________________                 By:__________________________________
                   12
                      Jesse M. Sbaih, Esq.                                 Alice K. Herbolsheimer, Esq.
                   13 JESSE SBAIH & ASSOCIATES, LTD.                       LEWIS BRISBOIS BISGAARD &
                      The District at Green Valley Ranch                   SMITH LLP
                   14 170 South Green Valley Parkway, Suite 280            5555 Kietzke Lane, Suite 200
                      Henderson, NV 89012                                  Reno, Nevada 89511
                   15
                      Attorneys for Intervenor, Helal Sekder               Attorneys for Plaintiff, NGAC
                   16

                   17
                                 IT IS SO ORDERED.                  ________________________________
                   18
                                                                    RICHARD F. BOULWARE, II
                   19
                                                                    UNITED STATES DISTRICT JUDGE
                                                                   ____________________________________
                   20
                                                                    DATED STATES
                                                                   UNITED  this 12th MAGISTRATE
                                                                                     day of February,JUDGE
                                                                                                      2020.
                   21
                                                                   DATED: _____________________________
                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0108-0756.1                               2
                    1                                  CERTIFICATE OF SERVICE

                    2            Pursuant to FRCP Rule 5(b), I certify that I am an employee of LEWIS BRISBOIS

                    3 BISGAARD & SMITH LLP and that on this 12th day of February, 2020, I caused a true and

                    4 correct copy of STIPULATION AND ORDER TO EXTEND TIME TO FILE OPPOSITION

                    5 AND REPLY TO MOTIONS FOR SUMMARY JUDGMENT to be served via the court’s

                    6 electronic system to the following:

                    7 Jesse M. Sbaih, Esq.
                      JESSE SBAIH & ASSOCIATES, LTD.
                    8 The District at Green Valley Ranch
                      170 South Green Valley Parkway, Suite 280
                    9
                      Henderson, NV 89012
                   10
                      Thomas E. Winner, Esq.
                   11 Steven C. Devney, Esq.
                      WINNER & SHERROD
                   12 1117 South Rancho Drive
                      Las Vegas, Nevada 89102
                   13

                   14

                   15                                        By /s/ Sherie Morrill
                                                                An Employee of
                   16                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4833-0108-0756.1                           3
